NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



CHARLES LYNN BOSWICK,                       )
                                            )
             Appellant/Cross-Appellee,      )
                                            )
v.                                          )
                                            )      Case No. 2D17-4784
STATE OF FLORIDA,                           )
                                            )
             Appellee/Cross-Appellant..     )
                                            )

Opinion filed June 5, 2019.

Appeal from the Circuit Court for Manatee
County; Susan Maulucci, Judge.

Howard L. Dimmig, II, Public Defender,
and Tosha Cohen, Assistant Public
Defender, Bartow, for Appellant/Cross-
Appellee.

Ashley Moody, Attorney General,
Tallahassee, and Linsey Sims-
Bohnenstiehl, Assistant Attorney
General, Tampa, for Appellee/Cross-
Appellant.



PER CURIAM.


             Affirmed.



LaROSE, C.J., and KELLY and ROTHSTEIN-YOUAKIM, JJ., Concur.